Decree of the Surrogate’s Court, Kings County, construing a will, unanimously affirmed, with costs to all parties filing briefs, payable out of the estate. The vested remainder interest of the deceased was not converted into a contingent remainder by reason of the second sentence in the fourth paragraph of the will providing, as to a child who predeceases the life tenant, that his issue shall take his share. (Matter of Montgomery, 258 App. Div. 64, affd. 282 H. Y. 713; Matter of McCombs, 261 App. Div. 449, affd. 287 H. Y. 557.) Present — Lewis, P. J., Carswell, Johnston, Sneed and Wenzel, JJ. [See post p. 1016.]